COVINGTON, Judge.
Eugene Johnson instituted this suit on May 19, 1977, to obtain a restricted driver’s license and for injunctive relief against the State of Louisiana, through the Department of Public Safety. After hearing, the trial court denied the petitioner’s demands, and he has appealed. We affirm.
The basis for the petitioner’s suit is LSA-R.S. 32:415.1, which allows the granting of a restricted driver’s license under certain circumstances if the revocation of a licensee’s driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood.
The only evidence offered to support the petitioner’s contention was his own testimony. His testimony shows that he works as a welder at Delta Southern, and that he usually worked the 3:30 to midnight shift, five days a week. From his own testimony, the petitioner does not need an automobile on his job; as a welder, his job activities do not require him to operate an automobile. The petitioner admitted to two convictions for DWI.
The trial judge, after hearing the testimony, found that:
“(I)t will be a substantial inconvenience if the Court did not grant him a restricted driver’s license, but it would not mean that he would lose his job and after all when a person had got two convictions on DWI it appears to the Court that he does serve to be a substantial hazard to the safety of the people using the highways.”
We have reviewed the evidence, and find no abuse of the trial court’s discretion in denying the petitioner’s application for restricted driving privileges. We affirm the judgment at the petitioner’s costs.
AFFIRMED.